Citation Nr: 1440899	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-23 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected gastroesophageal reflux disease (GERD), currently rated as 30 percent disabling. 

2.  Entitlement to an effective date earlier than July 23, 2009 for the assignment of a 30 percent disability rating for service-connected GERD.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which increased the evaluation for service-connected GERD to 30 percent, effective July 23, 2009.

In October 2013, the Board remanded the case for additional development, to include obtaining VA treatment records and a VA examination.  The requested records have been obtained and associated with the claims file.  Further, as discussed in detail below, VA obtained a Disability Benefits Questionnaire (DBQ) in April 2014.  Accordingly, the Board finds that its remand directives have been substantially met.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's GERD has been manifested by frequent episodes of epigastric distress with dysphagia, pyrosis, vomiting, regurgitation with substernal pain, and occasional hematemesis; but no showing of material weight loss or melena with moderate anemia, and no overall demonstration of a severe impairment of health due to GERD.

2.  It is not shown that the Veteran's GERD met the criteria for a 30 percent disability rating prior to July 23, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (2013); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.112, 4.113, 4.114, Diagnostic Code (DC) 7346 (2013). 

2.  The criteria for the award of a 30 percent rating for GERD were not met prior to July 23, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With respect to the Veteran's effective date claim, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents that are already contained in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

With regard to the increased rating claim, the notice requirements were accomplished in a July 2007 letter.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had worsened.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran in the development of the claim.  The Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA treatment records, VA examination reports, and lay statements have been obtained.  The Veteran was afforded two VA examinations in November 2009 and April 2014 that the Board finds cumulatively are adequate because the examiners discussed his medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  He has not reported that his GERD has worsened since the April 2014 examination.  

II.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's GERD has been rated as 30 percent disabling under 38 C.F.R. 
§ 4.114, DC 7346.  Under DC 7346, a 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.
 
For purposes of evaluating digestive conditions, "material" weight loss is not defined.  However, "substantial weight loss" is present when there is a loss of greater than 20 percent of the baseline weight and "minor weight loss" is found with weight loss of 10 to 20 percent of the baseline weight; the losses must be sustained for three months or longer.  38 C.F.R. § 4.112.

The Veteran contends that the 30 percent rating does not accurately reflect the current severity of his GERD.  He maintains that he has had persistent (daily) problems with vomiting, as well as pain, for several years.  He reportedly has missed many days of work becaue of his GERD.  See, e.g., April 2010 Statement.

VA treatment records dated from April 2009 to September 2009 show that the Veteran's GERD symptoms had reportedly worsened.  He complained of nighttime regurgitation with associated nausea and vomiting, as well as hoarseness.  The Veteran indicated that he had recently lost 15 pounds.  It was noted that the Veteran's nutrition status was mildly compromised due to obesity and alcoholism.  

The Veteran submitted to a November 2009 VA examination.  He reported daily heartburn and dysphagia, occasional black stools, and reflux symptoms once per week.  He also reported that he occasionally induced vomiting after eating a bedtime snack in order to prevent reflux symptoms while sleeping.  He otherwise gave no history of chronic nausea and/or vomiting.  He denied hematemesis.

VA treatment records dated from February 2010 to May 2011 show that the Veteran complained of vomiting in the middle of the night anywhere from occasionally to several times a week.  He also reported stomach pain.  In June 2010, it was noted that the Veteran's past drug/alcohol usage had caused a poor appetite and resulted in unintentional weight loss.  In September and October 2010, the Veteran reported a 20-pound weight loss in two months.  He denied having bloody stools.  In November 2010, he reported losing 40 pounds in four months.  

In May 2012, the Veteran's GERD was described as stable although he continued to complain of nausea and vomiting.  He denied bloody stools or dysphagia.  The Veteran indicated that he had recently lost 18 pounds.  At that time, clinicians attributed the weight loss to the Veteran's GERD, his nonservice-connected depression, and/or alcoholism.  In July 2012, it was noted that while the Veteran's condition was under moderate control, he continued to complain of nausea and vomiting at least three times per week.  He also complained of pain, although it was noted the following month that naproxen was the cause of his pain.  In August 2012, he reported vomiting every two weeks.  In October 2012, the Veteran was diagnosed with hiatal hernia and irregular Z-line by esophagogastroduodenoscopy.  In November 2012, he denied having any gastrointestinal symptoms.

The Veteran's weight remained fairly stable throughout 2013.  In July 2013, it was noted that the Veteran's nighttime symptoms had improved with medication.  He denied hoarseness, chest pain, weight loss, and fatigue.  He was diagnosed with H pylori.  It was suggested that the Veteran be screened for "pernicious anemia in setting of gastric intestinal metaplasia." 

As instructed by the October 2013 remand, the Veteran submitted to a second VA examination in April 2014.  He reported dysphagia, reflux, and regurgitation.  He had four or more episodes each of vomiting and hematemesis per year, with each episode lasting less than one day.  He complained of pain radiating to his left shoulder and arm, and stated that it sometimes felt like "a golf ball stuck in [my] chest."  He reported gaining and losing weight.  Specifically, he weighed 220 pounds in November 2012 and 195 pounds in January 2014.  He vomited after eating large fast food meals.  He had recently quit drinking 12 beers per day.  The examiner reviewed the physical and electronic claims file.  He noted that the Veteran's blood work was normal aside from low platelets.  Specifically, hemoglobin was 14.9 and hematocrit was 45.2.  A biopsy showed gastric mucosa with mild chronic inflammation, and gastroesophageal junction mucosa with acute and chronic inflammation, moderate.  The examiner diagnosed gastroesophageal junction and stomach with a Z line at 35 cm.  The examiner opined that the Veteran's disability did not impact his ability to work.

The claims file also contains a March 2010 statement from the Veteran's girlfriend that the Veteran had been vomiting after eating since November 1999.  

Under DC 7346, to warrant a rating in excess of the currently assigned 30 percent, the Veteran's GERD must be shown to cause severe health impairment due to symptoms such as pain, vomiting, material weight loss, hematemesis or melena with moderate anemia.  The evidence of record fails to show any melena, and no doctor has indicated that the Veteran has anemia.  

The Veteran does report weight loss.  Although the recorded weight fluctuates, this is in line with the circumstances.  When in the domiciliary, the Veteran ate better, exercised, and lost weight.  When on his own, he gained weight.  Doctors have even cautioned the Veteran to adjust his diet and exercise.  See, e.g., April 2009, May 2009, June 2009, May 2010 VA treatment records.  In addition, the Veteran's weight loss has repeatedly been attributed to other diagnosed conditions, such as alcohol and substance abuse.  

The competent and credible evidence of record demonstrates that the Veteran's GERD is manifested by dysphagia, pyrosis, vomiting, regurgitation with substernal pain, and occasional hematemesis.  These symptoms are not productive of severe impairment of health.  Treatment records show few if any reports of impaired daily functioning from GERD symptoms, and general impairment of health is not reported due to GERD.  

The Veteran does demonstrate some of the listed criteria for assignment of a higher, 60 percent evaluation.  The overall disability picture, however, more closely resembles the "considerable" health impairment of the 30 percent criteria.  38 C.F.R. § 4.7; see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

At no time has the Veteran's GERD met or nearly approximated the criteria for a rating in excess of 30 percent at any time during the pendency of this claim; thus further staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

The Board has considered the Veteran's lay statements.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's GERD has been provided by the medical personnel who have examined him during the current claim and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and VA treatment records discussed above) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of symptomatology.  

As to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's GERD.  He has not asserted any symptoms related to his GERD that are not contemplated by the rating criteria.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, a total disability rating based on individual unemployability (TDIU) is not before the Board because there is no evidence that his GERD renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Indeed, the April 2014 specifically found that the Veteran's condition does not affect his employment.

III.  Effective Date

The effective date of an award of benefits based on an original claim, a claim after final allowance, or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400 (2013).  However, 38 C.F.R. § 3.400(o) (2)  provides that where evidence of record dated within the one-year period preceding the date of receipt of the claim demonstrates a factually ascertainable increase in disability, the effective date of the award is the earliest date at which the increase was factually ascertainable.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400 (o) (2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Service connection for GERD was granted in a December 2007 rating decision, and a noncompensable rating assigned effective October 12, 2006.  The Veteran did not file a notice of disagreement.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

The Veteran was informed of the December 2007 denial that same month.  There is no indication that the rating decision and notice letter were returned as undelivered.  In a February 2008 letter, the Veteran inquired as to the status of his rating claim.  He explained that he had been in prison since January 2008, and provided the address where he expected to be living upon release the following month.  In an April 2008 letter, the Veteran indicated that the December 2007 rating decision had been sent to his old address, and requested that it be sent to his current mailing address, which the Board notes is different that the address provided in the February 2008 letter.  A copy of the rating decision and notice letter were sent to the correct address in April 2008.  There are no documents in the claims file dated after the December 2007 rating decision appeal period, but prior to July 23, 2009, which could be construed as a formal claim for increase.

In December 2009, the RO increased the rating to 30 percent, effective July 23, 2009, the date of the Veteran's claim for increase.  VA outpatient treatment records dated from July 23, 2008 to July 23, 2009 primarily address the Veteran's mental status and substance abuse.  In fact, these treatment records contain very little evidence concerning the Veteran's service-connected GERD.  In April 2009, the Veteran complained of vomiting if he went to bed within three hours of eating.  Thus, the April 2009 report may be construed as an informal claim, but neither it nor any information of record within a year prior to that time shows that the Veteran demonstrated a factually ascertainable increase in the severity of the condition.  As such, an effective date earlier than July 23, 2009 for the assignment of a 30 percent rating may not be granted.  See 38 C.F.R. § 3.400. 


ORDER

Entitlement to an increased rating for GERD is denied.

Entitlement to an effective date earlier than July 23, 2009 for the assignment of a 30 percent disability rating for GERD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


